Citation Nr: 0715134	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a personality disorder 
or an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to April 
2002.  The Board notes that the veteran's discharge was 
classified as "other than honorable."  However, pursuant to 
a July 2003 administrative decision, the veteran's period of 
service is considered honorable for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January and November 2006.  This 
matter was originally on appeal from a December 2003 RO 
decision which, in pertinent part, denied service connection 
for a personality disorder.  

The Board recharacterized the veteran's claim in November 
2006 to more accurately reflect the conditions for which he 
is seeking service connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this claim must be remanded for a 
third time.

The evidence developed following the Board's November 2006 
remand shows that the veteran has been receiving Social 
Security Disability Income for mental problems.  This is the 
first indication in the record of such benefits.  VA is 
required to obtain evidence from the Social Security 
Administration (SSA), including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996); see also 38 C.F.R. § 3.159(c)(2) (2006).  The 
Board must obtain the veteran's SSA records, including any 
decision, prior to adjudicating this claim.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through January 2007.  To 
ensure a complete record for review, all records of treatment 
from January 2007 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the SSA 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2.  Obtain the veteran's medical records 
for treatment concerning the veteran's 
psychiatric disabilities from January 2007 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

